         Case 1:20-cr-00190-RBW Document 34 Filed 04/15/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                     )
      v.                             ) Criminal Action No. 20-190 (RBW)
                                     )
LARRY RUMPH and SAHN WILLIAMS, )
                                     )
                  Defendants.        )
____________________________________ )

                                              ORDER

       In accordance with the oral rulings issued by the Court at the status hearing held on

April 14, 2021, via teleconference, it is hereby

       ORDERED that the parties shall appear before the Court for a status hearing on

May 12, 2021, at 2:30 p.m., via teleconference by calling 1-877-873-8017 and entering the

Court’s access code (8583213) followed by the pound key (#). It is further

       ORDERED that, as to both Larry Rumph and Sahn Williams, the time from

April 14, 2021, until the status hearing scheduled for May 12, 2021, is excluded under the

Speedy Trial Act, in light of the defendants’ and the government’s agreement to waive the

defendants’ rights to a speedy trial until the next hearing date, and in order to permit counsel to

engage in further discussions with the government regarding how these cases should be resolved.

       SO ORDERED this 15th day of April, 2021.



                                                               ________________________
                                                               REGGIE B. WALTON
                                                               United States District Judge
